DETAILED ACTION
This Notice of Allowance is in response to the Application filed January 22, 2019.  
REASONS FOR ALLOWANCE
2.	Claims 1-9 are allowable over the references of record for at least the following reasons:
	Claim 1:  a cover member that covers an internal combustion engine . . . and that includes a pool portion in which water that has entered into an inside of the cover member pools; and a water-absorption member arranged at the inside of the cover member, wherein the cover member includes a moisture outlet that releases, into an atmospheric air, moisture present inside the cover member, and wherein the water-absorption member extends to the moisture outlet from the pool portion.  
	The closest prior art is the Murakami reference (US Patent Publication No. 2002/0108807).  The Murakami reference fails to disclose all of the features of the independent claims.  Furthermore, the Murakami reference, while disclosing an engine acoustical cover that has water adsorbing properties, fails to disclose an water-absorption member arranged at the inside of the cover member, a pool portion, or a moisture outlet.  None of the located references disclose such features.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747